
	
		II
		Calendar No. 457
		112th CONGRESS
		2d Session
		S. 3393
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			July 18, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief to middle-class families.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Tax Cut
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Temporary extension of tax relief
					Sec. 101. Temporary extension of 2001 tax relief.
					Sec. 102. Temporary extension of 2003 tax relief.
					Sec. 103. Temporary extension of 2010 tax relief.
					Sec. 104. Temporary extension of election to expense certain
				depreciable business assets.
					TITLE II—Estate tax relief
					Sec. 201. Modifications to estate, gift, and
				generation-skipping transfer taxes.
					TITLE III—Alternative minimum tax relief
					Sec. 301. Temporary extension of increased alternative minimum
				tax exemption amount.
					Sec. 302. Temporary extension of alternative minimum tax relief
				for nonrefundable personal credits.
					TITLE IV—Budgetary effects
					Sec. 401. Budgetary effects.
				
			ITemporary
			 extension of tax relief
			101.Temporary
			 extension of 2001 tax relief
				(a)Temporary
			 extension
					(1)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by
			 striking December 31, 2012 both places it appears and inserting
			 December 31, 2013.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the enactment of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001.
					(b)Application to
			 certain high-Income taxpayers
					(1)Income tax
			 rates
						(A)Treatment of
			 25- and 28-percent rate bracketsParagraph (2) of section 1(i) is amended to
			 read as follows:
							
								(2)25-
				and 28-percent rate bracketsThe tables under subsections (a), (b), (c),
				(d), and (e) shall be applied—
									(A)by substituting
				25% for 28% each place it appears (before the
				application of subparagraph (B)), and
									(B)by substituting
				28% for 31% each place it
				appears.
									.
						(B)33-percent rate
			 bracketSubsection (i) of section 1 is amended by redesignating
			 paragraph (3) as paragraph (4) and by inserting after paragraph (2) the
			 following new paragraph:
							
								(3)33-percent rate
				bracket
									(A)In
				generalIn the case of taxable years beginning after December 31,
				2012—
										(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
											(I)the applicable amount, over
											(II)the dollar amount at which such bracket
				begins, and
											(ii)the 36 percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
										(B)Applicable
				amountFor purposes of this paragraph, the term applicable
				amount means the excess of—
										(i)the applicable
				threshold, over
										(ii)the sum of the
				following amounts in effect for the taxable year:
											(I)the basic
				standard deduction (within the meaning of section 63(c)(2)), and
											(II)the exemption
				amount (within the meaning of section 151(d)(1) (or, in the case of subsection
				(a), 2 such exemption amounts).
											(C)Applicable
				thresholdFor purposes of this paragraph, the term
				applicable threshold means—
										(i)$250,000 in the
				case of subsection (a),
										(ii)$225,000 in the
				case of subsection (b),
										(iii)$200,000 in the
				case of subsections (c), and
										(iv)1/2
				the amount applicable under clause (i) (after adjustment, if any, under
				subparagraph (E)) in the case of subsection (d).
										(D)Fourth rate
				bracketFor purposes of this paragraph, the term fourth
				rate bracket means the bracket which would (determined without regard to
				this paragraph) be the 36-percent rate bracket.
									(E)Inflation
				adjustmentFor purposes of this paragraph, with respect to
				taxable years beginning in calendar years after 2012, each of the dollar
				amounts under clauses (i), (ii), and (iii) of subparagraph (C) shall be
				adjusted in the same manner as under paragraph (1)(C), except that subsection
				(f)(3)(B) shall be applied by substituting 2008 for
				1992.
									.
						(2)Phaseout of
			 personal exemptions and itemized deductions
						(A)Overall
			 limitation on itemized deductionsSection 68 is amended—
							(i)by
			 striking the applicable amount the first place it appears in
			 subsection (a) and inserting the applicable threshold in effect under
			 section 1(i)(3),
							(ii)by
			 striking the applicable amount in subsection (a)(1) and
			 inserting such applicable threshold,
							(iii)by striking
			 subsection (b) and redesignating subsections (c), (d), and (e) as subsections
			 (b), (c), and (d), respectively, and
							(iv)by
			 striking subsections (f) and (g).
							(B)Phaseout of
			 deductions for personal exemptions
							(i)In
			 generalParagraph (3) of section 151(d) is amended—
								(I)by striking
			 the threshold amount in subparagraphs (A) and (B) and inserting
			 the applicable threshold in effect under section 1(i)(3),
								(II)by striking
			 subparagraph (C) and redesignating subparagraph (D) as subparagraph (C),
			 and
								(III)by striking
			 subparagraphs (E) and (F).
								(ii)Conforming
			 amendmentsParagraph (4) of section 151(d) is amended—
								(I)by striking
			 subparagraph (B),
								(II)by redesignating
			 clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B),
			 respectively, and by indenting such subparagraphs (as so redesignated)
			 accordingly, and
								(III)by striking all
			 that precedes in a calendar year after 1989, and inserting the
			 following:
									
										(4)Inflation
				adjustmentIn the case of any
				taxable year
				beginning
										.
								(c)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to taxable years beginning after December 31, 2012.
				(d)Application of
			 EGTRRA sunsetEach amendment made by subsection (b) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 to the same extent and in the same manner as if such amendment was
			 included in title I of such Act.
				102.Temporary
			 extension of 2003 tax relief
				(a)Extension
					(1)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the enactment of the Jobs and Growth Tax Relief Reconciliation
			 Act of 2003.
					(b)20-Percent
			 capital gains rate for certain high income individuals
					(1)In
			 generalParagraph (1) of section 1(h) is amended by striking
			 subparagraph (C), by redesignating subparagraphs (D) and (E) as subparagraphs
			 (E) and (F) and by inserting after subparagraph (B) the following new
			 subparagraphs:
						
							(C)15 percent of the lesser of—
								(i)so much of the
				adjusted net capital gain (or, if less, taxable income) as exceeds the amount
				on which a tax is determined under subparagraph (B), or
								(ii)the excess (if
				any) of—
									(I)the amount of
				taxable income which would (without regard to this paragraph) be taxed at a
				rate below 36 percent, over
									(II)the sum of the
				amounts on which a tax is determined under subparagraphs (A) and (B),
									(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
							.
					(2)Minimum
			 taxParagraph (3) of section 55(b) is amended by striking
			 subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and by
			 inserting after subparagraph (B) the following new subparagraphs:
						
							(C)15 percent of the lesser of—
								(i)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B), or
								(ii)the excess
				described in section 1(h)(1)(C)(ii), plus
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and (C),
				plus
							.
					(c)Conforming
			 amendments
					(1)The following
			 provisions are each amended by striking 15 percent and inserting
			 20 percent:
						(A)Section
			 531.
						(B)Section
			 541.
						(C)Section
			 1445(e)(1).
						(D)The second
			 sentence of section 7518(g)(6)(A).
						(E)Section
			 53511(f)(2) of title 46, United States Code.
						(2)Sections
			 1(h)(1)(B) and 55(b)(3)(B) are each amended by striking 5 percent (0
			 percent in the case of taxable years beginning after 2007) and
			 inserting 0 percent.
					(3)Section 1445(e)(6) is amended by striking
			 15 percent (20 percent in the case of taxable years beginning after
			 December 31, 2010) and inserting 20 percent.
					(d)Effective
			 dates
					(1)In
			 generalExcept as otherwise provided, the amendments made by
			 subsections (b) and (c) shall apply to taxable years beginning after December
			 31, 2012.
					(2)WithholdingThe
			 amendments made by paragraphs (1)(C) and (3) of subsection (c) shall apply to
			 amounts paid on or after January 1, 2013.
					(e)Application of
			 JGTRRA sunsetEach amendment made by subsections (b) and (c)
			 shall be subject to section 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 to the same extent and in the same manner as if such
			 amendment was included in title III of such Act.
				103.Temporary
			 extension of 2010 tax relief
				(a)American
			 Opportunity Tax Credit
					(1)In
			 generalSection 25A(i) is amended by striking or
			 2012 and inserting 2012, or 2013.
					(2)Treatment of
			 possessionsSection 1004(c)(1) of division B of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking and
			 2012 each place it appears and inserting 2012, and
			 2013.
					(b)Child tax
			 creditSection 24(d)(4) is amended—
					(1)by striking
			 and
			 2012 in the heading and inserting 2012, and 2013, and
					(2)by striking
			 or 2012 and inserting 2012, or 2013.
					(c)Earned income
			 tax creditSection 32(b)(3) is amended—
					(1)by striking
			 and
			 2012 in the heading and inserting 2012, and 2013, and
					(2)by striking
			 or 2012 and inserting 2012, or 2013.
					(d)Temporary
			 extension of rule disregarding refunds in the administration of Federal
			 programs and Federally assisted programsSubsection (b) of
			 section 6409 is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
				(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2012.
					(2)Rule
			 disregarding refunds in the administration of certain
			 programsThe amendment made by subsection (d) shall apply to
			 amounts received after December 31, 2012.
					104.Temporary
			 extension of election to expense certain depreciable business assets
				(a)In
			 general
					(1)Dollar
			 limitationSection 179(b)(1) is amended—
						(A)by striking
			 and at the end of subparagraph (C),
						(B)by redesignating
			 subparagraph (D) as subparagraph (E),
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)$250,000 in the
				case of taxable years beginning in 2013,
				and
								,
				and
						(D)in subparagraph
			 (E), as so redesignated, by striking 2012 and inserting
			 2013.
						(2)Reduction in
			 limitationSection 179(b)(2) is amended—
						(A)by striking
			 and at the end of subparagraph (C),
						(B)by redesignating
			 subparagraph (D) as subparagraph (E),
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)$800,000 in the
				case of taxable years beginning in 2013,
				and
								,
				and
						(D)in subparagraph
			 (E), as so redesignated, by striking 2012 and inserting
			 2013.
						(b)Computer
			 softwareSection 179(d)(1)(A)(ii) is amended by striking
			 2013 and inserting 2014.
				(c)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				IIEstate tax
			 relief
			201.Modifications
			 to estate, gift, and generation-skipping transfer taxes
				(a)Modifications
			 to estate tax
					(1)Exclusion
			 amountParagraph (3) of section 2010(c) is amended to read as
			 follows:
						
							(3)Basic exclusion
				amountFor purposes of this section, the basic exclusion amount
				is $3,500,000.
							.
				
					(2)Maximum estate
			 tax rateThe table in subsection (c) of section 2001 is amended
			 by striking Over $500,000 and all that follows and inserting the
			 following:
						
							
								
									
										Over $500,000 but not over $750,000$155,800, plus 37 percent of the
						excess of such amount over $500,000.
										
										Over $750,000 but not over $1,000,000$248,300, plus 39 percent of the
						excess of such amount over $750,000.
										
										Over $1,000,000 but not over $1,250,000$345,800, plus 41 percent of the
						excess of such amount over $1,000,000.
										
										Over $1,250,000 but not over $1,500,000$448,300, plus 43 percent of the
						excess of such amount over $1,250,000.
										
										Over $1,500,000$555,800, plus 45 percent of the excess of such
						amount over $1,500,000.
										
									
								
							.
					(b)Modifications
			 of estate and gift taxes To reflect differences in credit resulting from
			 different tax rates and exclusion amounts
					(1)Changing tax
			 ratesNotwithstanding section 304 of the Tax Relief, Unemployment
			 Insurance Reauthorization, and Job Creation Act of 2010, section 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 302(d) of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010.
					(2)Decreasing
			 exclusions
						(A)Estate tax
			 adjustmentSection 2001 is amended by adding at the end the
			 following new subsection:
							
								(h)Adjustment To
				reflect changes in exclusion amount
									(1)In
				generalIf, with respect to any gift to which subsection (b)(2)
				applies, the applicable exclusion amount in effect at the time of the
				decedent’s death is less than such amount in effect at the time such gift is
				made by the decedent, the amount of tax computed under subsection (b) shall be
				reduced by the amount of tax which would have been payable under chapter 12 at
				the time of the gift if the applicable exclusion amount in effect at such time
				had been the applicable exclusion amount in effect at the time of the
				decedent's death and the modifications described in subsection (g) had been
				applicable at the time of such gifts.
									(2)LimitationThe
				aggregate amount of gifts made in any calendar year to which the reduction
				under paragraph (1) applies shall not exceed the excess of—
										(A)the applicable
				exclusion amount in effect for such calendar year, over
										(B)the applicable
				exclusion amount in effect at the time of the decedent's death.
										(3)Applicable
				exclusion amountThe term applicable exclusion
				amount means, with respect to any period, the amount determined under
				section 2010(c) for such period, except that in the case of any period for
				which such amount includes the deceased spousal unused exclusion amount (as
				defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
				(as defined under section 2010(c)(3), as in effect for such
				period).
									.
						(B)Gift tax
			 adjustmentSection 2502 is amended by adding at the end the
			 following new subsection:
							
								(d)Adjustment To
				reflect changes in exclusion amount
									(1)In
				generalIf the taxpayer made a taxable gift in an applicable
				preceding calendar period, the amount of tax computed under subsection (a)
				shall be reduced by the amount of tax which would have been payable under
				chapter 12 for such applicable preceding calendar period if the applicable
				exclusion amount in effect for such preceding calendar period had been the
				applicable exclusion amount in effect for the calendar year for which the tax
				is being computed and the modifications described in subsection (g) had been
				applicable for such preceding calendar period.
									(2)LimitationThe
				aggregate amount of gifts made in any applicable preceding calendar period to
				which the reduction under paragraph (1) applies shall not exceed the excess
				of—
										(A)the applicable
				exclusion amount for such preceding calendar period, over
										(B)the applicable
				exclusion amount for the calendar year for which the tax is being
				computed.
										(3)Applicable
				preceding calendar year periodThe term applicable
				preceding calendar year period means any preceding calendar year period
				in which the applicable exclusion amount exceeded the applicable exclusion
				amount for the calendar year for which the tax is being computed.
									(4)Applicable
				exclusion amountThe term applicable exclusion
				amount means, with respect to any period, the amount determined under
				section 2010(c) for such period, except that in the case of any period for
				which such amount includes the deceased spousal unused exclusion amount (as
				defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
				(as defined under section 2010(c)(3), as in effect for such
				period).
									.
						(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and generation-skipping transfers and gifts made, after
			 December 31, 2012.
				(d)Application of
			 EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act shall apply to the amendments made by subsection (a).
				IIIAlternative
			 minimum tax relief
			301.Temporary
			 extension of increased alternative minimum tax exemption amount
				(a)In
			 generalParagraph (1) of section 55(d) is amended—
					(1)by striking
			 $72,450 and all that follows through 2011 in
			 subparagraph (A) and inserting $78,750 in the case of taxable years
			 beginning in 2012, and
					(2)by striking
			 $47,450 and all that follows through 2011 in
			 subparagraph (B) and inserting $50,600 in the case of taxable years
			 beginning in 2012.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				302.Temporary
			 extension of alternative minimum tax relief for nonrefundable personal
			 credits
				(a)In
			 generalParagraph (2) of section 26(a) is amended—
					(1)by striking
			 or 2011 and inserting 2011, or 2012, and
					(2)by striking
			 2011 in the heading thereof and inserting
			 2012.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IVBudgetary
			 effects
			401.Budgetary
			 effects
				(a)PAYGO
			 ScorecardThe budgetary effects of this Act shall not be entered
			 on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
				(b)Senate PAYGO
			 ScorecardThe budgetary effects of this Act shall not be entered
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
				
	
		July 18, 2012
		Read the second time and placed on the
		  calendar
	
